Citation Nr: 1645525	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  06-10 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for depression.

2.  Entitlement to an increased rating in excess of 30 percent for sinusitis.

3.  Entitlement to service connection for a foot disorder, to include hammertoes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her partner



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In December 2012, the Veteran testified during a Board videoconference hearing before an undersigned Veterans Law Judge. The transcript is associated with the claims file.

In March 2013, the Board denied claims of entitlement to service connection for a cervical spine disorder and entitlement to an increased rating for depression, prior to March 6, 2007.  The Board remanded claims of entitlement to service connection for hammertoes, entitlement to increased ratings for sinusitis and depressive disorder since March 6, 2007, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

A February 2015 rating decision granted a 70 percent rating for the psychiatric disorder and granted entitlement to individual unemployability benefits.  As such, the latter issue is no longer before the Board.

In March 2016, the Veteran again testified at a videoconference hearing before an undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims folder. 

At the March 2016 hearing, the VLJ also heard testimony on the Veteran's claim of service connection for a back disorder.  Although the February 2015 rating decision included a denial of service connection for a low back disorder, the Veteran did not file a notice of disagreement as to that claim.  Therefore, that issue is not on appeal before the Board. 

The issue of entitlement to service connection for a foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's depression has not been manifested by total social and occupational impairment.  

2. Sinusitis is manifested by no more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain and purulent discharge or crusting.  Radical or repeated nasal surgery or near constant severe sinusitis has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for depression in excess of 70 percent have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2015).

2.  The criteria for a rating higher than 30 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6513 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield, supra. 

In this case, the RO provided the Veteran with compliant notification letters in September 2007, June 2008, and April 2013.

In addition, the duty to assist the Veteran has been satisfied in this case as to the issues decided herein. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with these claims. The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was afforded VA examinations in November 2007, May 2010, April 2012, August 2013, and August 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations, taken together, are adequate as they were predicated on a review of the claims file, a history solicited from the Veteran, full examinations, and  discussions of the symptoms provided in the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations for the issues decided in this appeal has been met. 

This appeal was remanded by the Board in March 2013.  The remand directed the AOJ to obtain outstanding records, issue a statement of the case, and provide the Veteran with VA examinations. The AOJ complied with the Board's remand instructions as to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

The Veteran testified before the Board at hearings in December 2012 and March 2016.  At the hearings, the undersigned Veterans Law Judges explained the deficiencies in the Veteran's case and the type of evidence she would have to submit to cure these deficiencies. These actions supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103 (c)(2) (2015). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Law and analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

Depression

The Veteran's depression is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for depression manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126. In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a). The GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice. See DSM-V, Introduction, The Multiaxial System (2013).

VA treatment records show the Veteran was diagnosed with depression due to her in-service hysterectomy and resulting infertility.  Her symptoms included constant depression, difficulty sleeping, tearfulness, self-destructive thoughts, and low self-esteem.  She also reported hallucinations but recognized they were not real and that she was experiencing irrational paranoia.  Mental status examinations repeatedly show good attention and concentration, normal speech, full orientation, and appropriate hygiene.   GAF scores range from 45 to 60. 

The Veteran underwent a VA examination in November 2007. The Veteran reported depression, a history of suicidal attempts but no present plans, disturbed sleep, frequent crying, and isolation from friends and relatives.  The Veteran lived with a female partner and was self-employed as a personal trainer.  She reported no impairment in work function.  

A mental status examination showed the Veteran was fully oriented with intact thought process and content.  There were no delusions or hallucinations and no inappropriate behavior.  Her speech was normal with no impairment of memory or impulse control.  She also showed no obsessive or ritualistic behavior; however, the examiner noted that she obsessed over her inability to have children.  The examiner diagnosed dysthymia with obsessional features and assigned a GAF score of 57.  

At a May 2010 VA examination the Veteran reported ongoing depression.  She was working as a personal trainer, and yoga instructor.  A social history shows she lived with a roommate.  A mental status examination showed the Veteran was properly dressed with good hygiene.  Her speech was normal and thought processes were coherent.  The Veteran's affect was constricted and mood was anxious, depression, and tearful.  The Veteran was preoccupied with not having children.  She showed no delusional thinking or hallucinations, or suicidal or homicidal ideations.  The Veteran's memory was determined to be intact and average.  The examiner diagnosed depressive disorder and assigned a GAF score of 56.  

A VA mental disorders examination was conducted in April 2012.  The Veteran's symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, and difficulty adapting to stressful circumstances.  Socially, the Veteran reported no friends others than a long-distance relationship with her partner.  Occupationally, the Veteran reported problems with concentration, that she was easily distracted, and that she had low motivation for achieving more at work.  She reported having a steady clientele in personal training.  She stated that she had a good relationship with her supervisor.  The examiner noted diagnoses of dysthymic disorder and polysubstance dependence in full sustained remission and assigned a GAF score of 60.  The examiner opined that her symptoms manifest as occupational and social impairment with reduced reliability and productivity.  

In a December 2012 statement the Veteran's friend stated that over the past fifteen years, the Veteran has changed from an easy-going person to a person who is depressed, upset, and distant.  She also noted the Veteran had bouts of paranoia. 

The Veteran appeared at a Board hearing in December 2012.  She testified that she developed major depressive disorder after an in-service hysterectomy left her unable to have children.  She reported suicidal ideation, constant panic attacks, interference with her work, an inability to deal with workplace stress, stress on her personal relationship with her partner, obsessional rituals, paranoia, anger, and isolation.  

At an August 2013 VA examination the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Socially, the Veteran was in a long-term relationship.  Occupationally, the Veteran worked as a personal trainer.  She stated that she had full-time clients until the prior year but that many of her clients stopped using her services due to her mood disorder.  The examiner diagnosed major depressive disorder and cocaine dependence in full remission and assigned a GAF score of 57.  The examiner opined that her disorder manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Veteran underwent a VA mental disorders examination in August 2015.  Her symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  Socially, the Veteran reported that she has been in a committed and supportive relationship for 30 years.  She also reported having two friends and spending time with their children.  Occupationally, the Veteran reported that she stopped working approximately eight months prior due to a lack of clients.  The examiner diagnosed an unspecified recurrent major depressive disorder.  The examiner opined that the disorder manifested as occupational and social impairment with reduced reliability and productivity.  

The Veteran appeared at a Board hearing in March 2016.  She testified that she experiences paranoia and depression and it has caused total occupational impairment and that she has no social life.  

The Board finds that a 100 percent schedular evaluation is not warranted in this case.  The currently assigned 70 percent rating is warranted due to the severity of her symptoms, to include her near continuous depression, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Over the appellate period the severity of the Veteran's symptoms ranged from moderate to severe and she has shown that depression significantly interferes with her ability to work and has made maintaining social relationships difficult.

The symptoms do not, however, more closely approximate a 100 percent evaluation because there is not total social impairment. Although the Veteran has minimal social interaction, she had maintained a relationship with her partner for over 30 years and reported friends at various points during the appeal period.  Finally, her mental status examinations have revealed that the Veteran is consistently alert and oriented with normal speech and communication, no more than mild memory loss, and full orientation. 

In addition, the Board notes that the Veteran's GAF scores have ranged from 45 to 60.  A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). Although not determinative, the Board has considered these scores as they reflect the Veteran's functioning and although she has periods of improvement and moderate symptoms, the periods of more severe symptoms interfere with her consistent ability to function. 

The Board has considered both the Veteran's testimony and other lay evidence along with the objective medical records and VA examination reports.  Although the Board finds the Veteran competent to testify as to her symptoms and credible in her testimony, her symptoms do not warrant a 100 percent rating in accordance with the schedular criteria.  Based on the foregoing, the Board finds that a rating in 

excess of 70 percent for the Veteran's service-connected depression is not warranted.

Sinusitis

The Veteran contends that her sinusitis is more severe than contemplated by the currently assigned 30 percent rating.  

The Veteran appeals the assignment of a 30 percent rating for sinusitis. Her disability is rated under Diagnostic Code 6513. Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula). Under the General Formula, a 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A maximum 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

At an April 2012 VA examination the examiner noted diagnoses of chronic sinusitis since April 1979 and a deviated nasal septum in April 2012.  The Veteran's sinusitis did not require continuous medication.  Chronic maxillary sinusitis was detected only by imaging studies.  She has reportedly had seven or more non-incapacitating episodes over the prior 12 months due to her sinusitis.  The examiner noted no incapacitating episodes and that the Veteran had not had sinus surgery.  There was no evidence of rhinitis, larynx or pharynx conditions, or tumors.  

The Veteran appeared at a Board hearing in December 2012.  She testified that she would daily wake up with a swollen face and nose.  She reported constant postnasal drip in her throat and nose and constant pain under her eyes.  

At the March 2016 Board hearing the Veteran testified that due to her sinusitis, she had "a little hard time breathing [and her] nasal passage gets clogged." She also stated that she often has to elevate her head so she can breathe at night and that she treats with over the counter medications.  

These findings do not more nearly approximate the criteria for a 50 percent rating for sinusitis.  The evidence preponderates against finding that the Veteran had radical surgery with chronic osteomyelitis; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge; or purulent discharge or crusting after repeated surgeries.  Therefore, a higher 50 percent rating is not warranted at any time. 

Additionally, given that the Veteran is not shown to have any other pharyngeal or laryngeal condition, higher ratings under other diagnostic criteria contemplating other such conditions are not warranted at any time.

The Board has considered the Veteran's testimony regarding her symptoms and finds her to be competent and credible to provide evidence regarding her disorder.  However, neither the lay evidence nor the objective medical evidence shows that the Veteran's symptoms warrant a higher 50 percent rating.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for the assignment of a rating in excess of 30 percent.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1). However, in this case, the Board finds that the record does not show that either depression or sinusitis are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which includes. Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disabilities are not productive of such impairment. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, the Veteran has not alleged, and the record does not show, any symptoms of depression or sinusitis not accounted for within the schedular criteria. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected depression and sinusitis under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.


ORDER

Entitlement to a rating in excess of 70 percent for depression is denied.

Entitlement to a rating in excess of 30 percent for sinusitis is denied.  


REMAND

Remand is required to obtain a clarifying opinion regarding the Veteran's claimed foot disorder.

The Veteran's January 1977 service entrance examination shows "hammertoes, crowded left fifth toe."  The Veteran denied having or ever having had "foot trouble."   A November 1977 orthopedic consultation showed "no hammertoes, overlapping left 5th toe, asymptomatic. Does not preclude satisfactory military service or wearing of combat boots."  In a March 1978 preliminary physical review, the Veteran denied foot trouble.  In a report of medical history upon separation in April 1980, the Veteran denied having or ever having had "foot trouble." A contemporaneous medical examination showed "hammer toes, crowded 5th left toe."  There are no additional complaints or treatment regarding her feet during service.  

In February 2008, the Veteran underwent bunion surgery on the right foot.  In a November 2011 treatment record, the Veteran was noted to have a left hallux abducto valgus bunion and a fifth toe adductovarus.  

In April 2012 the Veteran was afforded a VA foot examination. The examiner found that the Veteran did not have hammertoes, but noted that she had undergone foot surgery in January 2012 and that a hammertoe had been corrected.  Additionally, the examiner noted degenerative or traumatic arthritis in both feet and bilateral bunionectomies.  On the left foot, a mild residual hallux valgus was noted with a screw in distal fifth metatarsal (residuals from hammer toe corrective surgery).  The examiner opined that the Veteran's disorder was at least as likely as not due to service due to the 1977 diagnosis of hammertoes in service.  No findings were made regarding the Veteran's preexisting condition or aggravation of such preexisting condition.  

At the Veteran's December 2012 hearing she explained that her hammer toes began while in military service and that she had surgery to correct a left fifth hammer toe in January 2012. The Veteran's service treatment records include a 1977 entrance examination that notes an abnormality of the feet, described as hammer toes, crowded left fifth toe. 

The Veteran underwent a VA examination of the feet in August 2013.  The Veteran reported that the onset of her hammertoes was during her military service.  Specifically, she stated that the shoes and boots worn during constant marching were too small and tight and she had pain that progressively worsened.  Since her release from service, she reported having constant pain and undergoing multiple surgeries and bunionectomies.  The examiner noted that the Veteran's records indicate that she had a left fifth hammer toe at enlistment that remained unchanged by the time of separation.  The examiner opined that the Veteran's hammertoes clearly and unmistakably predated her military service and were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

there is no objective medical evidence in provided in-service records to indicate that the [V]eteran's left 5th hammer toe was aggravated during military service.  The [V]eteran has undergone (post-military) bilateral 5th metatarsal osteotomies with pecutaneous screw placement.  Therefore, the [V]eteran did have a bilateral hammertoe condition since 2005 since she had a left 5th hammertoe condition at the time of enlistment [in] 1977 until surgery on 01/06/12 and the right foot bunionectomy was completed on 12/28/2011 which has corrected the bilateral 5th hammertoe condition.

The Veteran appeared at a Board hearing in March 2016.  She testified that she had a hard time running during service due to the provided shoes and her hammer toes came about as a result of the strategic running.  She stated that she has had pain in her feet ever since and she has had surgeries on both feet post-service.  Her partner also testified that the appellant has had foot pain since service.  The Veteran also testified that was diagnosed with Morton's neuroma secondary to hammer toes.  

The Board finds that clarification is necessary prior to adjudicating this claim.  Although the VA examiner opined that the Veteran's pre-existing hammer toes were not aggravated during service, the evidence shows that the Veteran developed Morton's neuroma and arthritis of the feet.  As the evidence indicates the Veteran has multiple diagnoses of foot disorders and she has claimed that her foot pain began in service and continued since service, an addendum VA opinion is necessary as to whether any of the Veteran's presently diagnosed foot disorders are related to her period of service.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Barr.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA or private treatment records. 

2. Thereafter, obtain an addendum opinion from the examiner who performed the August 2013 VA examination. If the examiner who performed the August 2013 VA examination is no longer available, please forward the request to a similarly qualified examiner. If it is found that a new VA examination is warranted, schedule the Veteran for a new VA examination to respond to the questions above following the completion of all indicated, relevant tests and examination.  The examiner must be provided access to the Veteran's claims folder. The examiner must specify that all records have been reviewed.

The examiner must provide all relevant diagnosis of the Veteran's foot disorders.  For each diagnosis, the examiner must opine as to whether it was as likely as not (50 percent probability or more) incurred during or as a result of the Veteran's active service.  For any foot disorder found to have pre-existed entry into service, it should be indicated whether there is clear and unmistakable evidence that the disorder was not aggravated (permanently made worse) by service.

A complete explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file. If the examiner is unable to answer the question above, that fact must be stated and the reasons must be explained.

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this remand. The AOJ must ensure that the examiner documented consideration of any relevant records in Virtual VA or VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues. All applicable laws and regulations should be considered. If the benefits sought remain denied, the appellant and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________                 ______________________________
            DEREK BROWN                                            ANTHONY C. SCIRÉ, JR.    
          Veterans Law Judge,                                               Veterans Law Judge,
     Board of Veterans' Appeals                                     Board of Veterans' Appeals


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


